Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.
Response to Argument
Applicant’s arguments, see amendment filed on June 7, 2021 with respect to the rejection of claims 1, and 3-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the respective claims has been withdrawn in view of the amendment and the remark presented by the Applicant(s). The Examiner acknowledges the cancellation of claims 2, 4, and 15 by the Applicant(s). Claims 1, 3, 5-14 and 16-21 are pending in the application. 
Allowance
Claims 1, 3, 5-14 and 16-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, Ozawa et al. (U.S. Patent No. 5,690,893, hereon Ozawa) fails to anticipate or render obvious "a process analytic system”  including the steps (or comprising) “…a processor coupled to the measurement circuitry and configured to receive the indication of the pH of the process fluid, and calculate a sensor-related output including offset based on the indication of the pH of the process fluid; and a diagnostics component configured to determine a rate of degradation, of the pH sensor based on the sensor-related output and a reference value, wherein the rate of degradation is compared to a pre-selected threshold." in combination with the rest of the claim limitations as claimed and defined by the Applicants. 
In reference to claim 13: the instant claim is allowed because the closest prior art, Ozawa fails to anticipate or render obvious "a method of determining a rate of degradation of a pH sensor” including the steps (or comprising) “…fitting the plurality of sensor-related outputs over time to an estimation function: calculating a rate of degradation based on the sensor-related outputs using the estimation function: 
comparing the rate of degradation to a pre-selected threshold; determining, based on the comparison, a predictive healthy lifespan of a sensor; and generating a display indicative of the predictive healthy lifespan of the sensor." in combination with the rest of the claim limitations as claimed and defined by the Applicants. 
In reference to claim 21: the instant claim is allowed because the closest prior art, Ozawa fails to anticipate or render obvious "a process analytic system” including the steps (or comprising) “…determine a rate of degradation of the analytic sensor based on a curve fit of the sensor-related output value and a reference value; and determine a 
The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857